Citation Nr: 0826912	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  02-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 
through August 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned at a hearing in 
April 2005.  A transcript of that hearing is of record.

During the pendency of this appeal, by way of a February 2008 
rating decision, the veteran's claim for service connection 
for degenerative joint disease of the right ankle was 
granted.  As this represents a complete grant of the issue on 
appeal, this issue is no longer before the Board.

The Board notes that this claim was previously remanded in 
November 2005, in order to obtain treatment reports from the 
Waco, Texas VA medical center (VAMC).  These records have now 
been obtained, and the case is once again properly before the 
Board.


REMAND

Establishing service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Where it is determined that the veteran was 
engaged in combat with the enemy and the claimed stressor is 
related to such combat, the veteran's lay testimony regarding 
the claimed stressor is accepted as conclusive as to its 
actual existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  Evidence denoting participation in combat can 
include award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

The veteran contends that his PTSD is the result of his 
service on the U.S.S. Kitty Hawk, as a gunner's mate, while 
in the Gulf of Tonkin during 1965 through 1966.  (The 
veteran's DD-214 verifies that he served as a gunners mate on 
the U.S.S. Kitty Hawk.)

During the course of his appeal, the veteran has provided 
information regarding several specific stressor incidents.  
The veteran has repeatedly described two incidents in 
particular which occurred on the U.S.S. Kitty Hawk.  (See 
December 2002 statement, February 2002 stressor statement, 
February 2002 RO hearing, and April 2005 Board hearing.)  
First, he described an incident which occurred in 1965, or 
1966, where he was standing on the flight deck, and witnessed 
his friend "Underhill" killed when a helicopter crashed on 
the port side of the carrier, and the propeller blade 
separated from the helicopter, hit "Underhill" on his right 
side and killed him.  The veteran noted that he could still 
visualize the body parts lying on the flight deck.  Another 
stressor incident described by the veteran involved a fire 
which occurred in 1966 in the three main machinery room, 
aboard the USS Kitty Hawk.  The veteran stated that it was a 
traumatic event because he went below deck and participated 
in fighting the fire, and noted that on his way down, he 
witnessed a fellow sailor lying dead on the ladder.

In February 2002, the veteran submitted ship logs from the 
USS Kitty Hawk.  These ship logs contain an entry dated in 
December 1965 noting that a report of a fire was received in 
the three main machinery room, class charlie fire, and noted 
that pumping fuel and ammunition transfers were secured on 
all stations, and that an emergency breakaway was commenced 
from the USS Sacramento.  The log entry also noted the death 
of two seamen in the number three main machinery room.  One 
died as a result of suffocation from smoke inhalation and the 
other death was identified as undetermined.  The ship log 
also contains an entry dated in December 1965 which noted 
that while attempting to land on the flight deck in an A-4 
Aircraft, L.T. W. was killed when the port wing of his 
aircraft dipped and struck the flight deck, causing the 
aircraft to invert.  The entry noted that the A-4 aircraft 
caught on fire, exploded, and skidded the entire length of 
the deck, going over the port side of the vessel.

In this case, the Board finds that the veteran's statements 
and testimony regarding the three main machine room fires, 
and the flight deck crash, has been independently verified by 
the USS Kitty Hawk's ship logs.  The veteran specifically 
described witnessing a dead sailor on the steps while 
descending to the three main machinery room to fight the 
fire, and the ship logs confirm that there was in fact a fire 
in the three main machinery room in December 1965, during the 
veteran's time aboard the ship, and also confirm the death of 
a service member by smoke inhalation in the machinery room on 
this same date.  Further, although the ship logs do not 
verify that Underhill was killed during the crash incident on 
the flight deck in December 1965, the logs do confirm that in 
December 1965, an airplane crash resulting in death did occur 
on the flight deck of the USS Kitty Hawk.  As such, the Board 
finds that the record contains credible supporting evidence 
that the claimed in-service stressors occurred, because the 
ship logs corroborate the veteran's testimony and statements.  
See 38 C.F.R. § 3.304(f).  

Up until recently, the record has not contained evidence of a 
diagnosis of PTSD.  However, as part of the Board's November 
2005 remand, outpatient treatment records from the Waco, 
Texas VAMC dated from December 2000 through July 2003 were 
received.  Those records include an entry dated in April 
2002, diagnosing the veteran with PTSD, and noting that his 
PTSD was the result of Vietnam combat service on the U.S.S. 
Kitty Hawk.

In view of the foregoing, the veteran should be scheduled to 
undergo a VA examination for the purpose of determining 
whether the above described in-service stressors are 
sufficient to support a diagnosis of PTSD.  Such examination 
must include psychological testing.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  Arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

It must be specified for the examiner the 
stressors that are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.

2.  Thereafter, re-adjudicate the claim 
on appeal.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



                  
_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




